Citation Nr: 1328563	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 
2000, for a 100 percent rating for bronchial asthma with 
emphysema.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to January 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which assigned a 
100 percent rating for bronchial asthma with emphysema, 
effective September 19, 2000.  

In a January 2009 decision, the Board denied the Veteran's 
appeal for an effective date prior to September 19, 2000, 
for a 100 percent rating for bronchial asthma with 
emphysema.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2009, 
the Court issued an Order which granted a joint motion of 
the parties for remand, and to vacate the Board's January 
2009 decision.

In March 2010, August 2011, and April 2013, this matter was 
remanded for further development.

The Board notes that, in addition to the Veteran's claims 
file, the Veteran also has a Virtual VA paperless claims 
file, which is a highly secured electronic repository that 
is used to store and review documents involved in the claims 
process.  The Board has reviewed the contents of the 
paperless file as well as the Veteran's claims file and will 
proceed with review of the claim based upon all relevant 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In April 2013, the Board remanded this matter in part so 
that the RO/AMC may include consideration of  the lay 
statement received from M.M when it readjudicated the issue 
of entitlement to an effective date earlier than September 
19, 2000, for the grant of a 100 percent disability rating 
for bronchial asthma with emphysema.  The RO/AMC was also 
asked to consider the issue of a rating greater than 30 
percent for bronchial asthma with emphysema prior to 
September 19, 2000.  In this regard, the Board noted that, 
per the August 2011 Board Remand, the Veteran's 
representative had asserted that the Veteran's appeal should 
also encompass an appeal for a rating greater than 30 
percent for bronchial asthma with emphysema prior to 
September 19, 2000.  Specifically, the Veteran's 
representative argued that VA medical records dated as early 
as 1982 should be construed as informal claims for an 
increased rating.  As the Board determined that the RO had 
not addressed this aspect of the Veteran's appeal, the 
matter was remanded.

Upon remand, the AMC issued a supplemental statement of the 
case dated in May 2013.  The AMC styled the issue as 
entitlement to an effective date prior to September 19, 
2000, for a 100 percent disability rating for bronchial 
asthma with emphysema and again denied the claim.  In the 
text of the decision, the AMC noted that a May 1981 rating 
decision had increased the evaluation to 30 percent and that 
a February 2001 rating decision continued the 30 percent 
evaluation for bronchial asthma.  The AMC also found 
generically that the evidence of record did not warrant an 
initial evaluation in excess of 30 percent.  The AMC, 
however, did not discuss medical records, dated as early as 
1982, that may be construed as an informal claim for an 
increased rating prior to the February 2001 rating decision, 
nor was the medical evidence (relied upon to deny a higher 
evaluation prior to September 19, 2000) identified or 
discussed.  In addition, the AMC did not consider the lay 
statement received from M.M. when it readjudicated the issue 
of entitlement to an effective date earlier than September 
19, 2000, for the grant of a 100 percent disability rating 
for bronchial asthma with emphysema.  

As compliance with the Board's previous remand requests is 
not complete, this matter must be remanded for compliance 
with the prior directives.  In this regard, the Board notes 
that a remand by this Court or the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In addition, the Board in April 2013 remanded this matter so 
that the RO/AMC may attempt to obtain the Veteran's 
treatment records from Dr. R.G., Dr. A.P.,    and Long Beach 
Community Hospital.  The AMC sent the Veteran a letter dated 
in April 2013 requesting that the Veteran sign and submit 
new authorization forms for these providers, as the previous 
forms were out of date.  The Veteran failed to respond to 
his request.  

Upon remand, the Veteran should be provided an additional 
opportunity to submit the requisite forms so that VA may 
attempt to obtain these records.  § 3.159(c)(1) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release 
from the Veteran, request the Veteran's 
treatment records from Dr. R.G. dated from 
1984 to 1992, from Dr. A.P. dated from 
1983 to 1995, and from Long Beach 
Community Hospital dated from May 13, 
1981, to September 19, 2000.  

If any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above actions have been 
accomplished, the RO/AMC should 
readjudicate entitlement to an effective 
date earlier than September 19, 2000, for 
the grant of a 100 percent disability 
rating for bronchial asthma with 
emphysema, to include consideration of the 
lay statement received from M.M.  The 
RO/AMC should also consider the issue of a 
rating greater than 30 percent for 
bronchial asthma with emphysema prior to 
September 19, 2000.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


